Case: 20-30693          Document: 00515958270              Page: 1       Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                            United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                                                                       July 29, 2021
                                          No. 20-30693
                                                                                      Lyle W. Cayce
                                                                                           Clerk
   James Wheeler,

                                                                         Plaintiff–Appellant,

                                               versus

   Norfolk Southern Railway Company; Unidentified
   Parties,

                                                                      Defendants–Appellees.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:20-cv-1021



   Before Smith and Ho, Circuit Judges, and Barker, District Judge.*
   J. Campbell Barker, District Judge.
          James Wheeler was employed by Hulcher Services, Inc. while working
   at a New Orleans railyard. After he lost several fingers in an accident at the
   railyard, he sued the railyard’s owner, Norfolk Southern Railway Company,




          *
              U.S. District Judge for the Eastern District of Texas, sitting by designation.
Case: 20-30693     Document: 00515958270           Page: 2   Date Filed: 07/29/2021




                                    No. 20-30693


   under a federal law that allows suit by railroad employees injured on the job.
   See Federal Employers’ Liability Act (FELA), 45 U.S.C. § 51 et seq. That
   claim presented the question whether Wheeler was an employee of Norfolk.
   On summary judgment, the district court held that he was not, so he could
   not recover under FELA. Wheeler now appeals. Because he does not show
   that Norfolk controlled the performance of his work or retained the right to
   do so, we affirm the district court’s judgment.
                                           I.
          Norfolk asked Hulcher to clean up a derailment at Norfolk’s New Or-
   leans railyard, and Hulcher assigned Wheeler and other Hulcher employees
   to the project. At the time, Wheeler had worked for Hulcher for about three
   months, serving over a dozen Hulcher customers. He had never before
   worked at Norfolk’s railyard.
          The Hulcher crew serviced the derailment site and was packing up its
   heavy equipment when a novice Hulcher employee made a dangerous error.
   The employee failed to reverse a cable line that Wheeler was holding while
   rigging down a boom. The slack in the line evaporated in an instant, trapping
   Wheeler’s right hand between a heavy steel cable and a load line. His middle,
   ring, and pinky fingers were severed.
          Wheeler brought and settled a workers-compensation claim against
   Hulcher. He then brought this FELA suit, alleging that he was Norfolk’s em-
   ployee and was injured by its negligence. To show his employee status,
   Wheeler relied on (1) the agreement between Hulcher and Norfolk and
   (2) the testimony of two Norfolk supervisors on duty during his accident.
   Those materials are described in further detail below.
          1.     Hulcher performed work for Norfolk under a Master Agree-
   ment for Derailment Cleanup and Repair Services. It provided for Hulcher




                                           2
Case: 20-30693      Document: 00515958270          Page: 3    Date Filed: 07/29/2021




                                    No. 20-30693


   to work on derailments on an “as-needed, as-requested basis,” with Norfolk
   not required to use Hulcher for any given derailment.
          If requested to work on a derailment, Hulcher was required to provide
   trained personnel, equipment, and services to clean up the derailment site.
   Its work would include “(a) clearing, removing and/or rerailing locomotives,
   railcars and other rolling stock; (b) repair, reconstruction and replacement of
   damaged or destroyed trackage or track components . . . ; and (c) such other
   services as [Norfolk] may request to complete repair and cleanup of a derail-
   ment site.” Norfolk determined the scope of those services and the equip-
   ment to be used on a case-by-case basis.
          The agreement obligated Hulcher to “respond[] to derailments as
   promptly as possible . . . twenty-four (24) hours per day, seven (7) days per
   week.” Regarding personnel, the agreement required Hulcher to follow fed-
   eral law and mandated that Hulcher perform certain background checks on
   any employee assigned to the Norfolk railyard. The agreement provides that
   “[n]othing in this background investigation requirement [prevents Hulcher]
   from hiring any particular individual or requiring [Hulcher] to terminate such
   individual if already hired[.]” The agreement also imposes some of Norfolk’s
   internal rules on Hulcher and its employees. For example, it requires Hulcher
   employees to comply with Norfolk’s safety rules, attend job briefings con-
   ducted by Norfolk, stay up to date on environmental and hazardous-materials
   trainings, and wear safety gear at derailment sites.
          The paragraph titled “Independent Contractor” states that Hulcher
   would “remain an original and independent party[.]” Hulcher’s services
   were to be “its own separate business, under its management, supervision
   and direction.” The agreement provides that Hulcher was to “employ, pay[,]
   . . . and discharge all persons engaged in the performance of” its services, and
   those persons were to “remain the sole employees of [Hulcher].” Nothing in




                                          3
Case: 20-30693       Document: 00515958270              Page: 4   Date Filed: 07/29/2021




                                         No. 20-30693


   the agreement “is intended to create a joint venture or to constitute either
   party as agent . . . of the other.”
          The agreement gives Norfolk employees the right to inspect
   Hulcher’s work and demand that Hulcher remedy any deficiencies. It also
   provides that Norfolk may assign its personnel to work alongside or in the
   vicinity of Hulcher employees, and it clarifies that the employees of each
   party “shall remain under the direction and control of [their] supervisors,
   there being no intention to render the employees of either as ‘loaned’ em-
   ployees of the other[.]”
          2.      Wheeler submitted a declaration alleging that Norfolk employ-
   ees “had the right to direct [his] work if they desired” and that, if they had
   directed him to do something, he “would have done it.” He claims that he
   understood that he was supposed to follow Norfolk’s safety rules, that he
   should stop if ordered to do so by a Norfolk employee, and that his failure to
   do either could lead to his removal from Norfolk’s railyard. Wheeler supports
   his claims with the testimony of two Norfolk employees.
          First, Wheeler relies on the testimony of Stacey Brown, Norfolk’s
   Senior General Foreman at the railyard. Although Brown was on duty the day
   that Wheeler was injured, Brown was unaware the accident had occurred.
   Brown was Norfolk’s point person for Hulcher’s services at the railyard. In
   the event of a derailment, Brown would call Hulcher and tell them the scope
   of the project and what equipment he believed was needed. Hulcher would
   then determine the number of its employees needed to clean up the site.
          Brown stated that he did not make a habit of policing how Hulcher
   employees entered the yard, but he agreed that he had the authority to do so.
   He also agreed that he could order a Hulcher employee to stop working “for
   any reason.” He represented that he did not have authority to order Hulcher
   employees to do something in a particular way, however, and that “I just tell




                                              4
Case: 20-30693      Document: 00515958270            Page: 5    Date Filed: 07/29/2021




                                      No. 20-30693


   [the Hulcher employee] to stop, and then his supervisor would determine
   how they’re going to do it.” Brown knew that he could remove a contractor
   from the railyard, but he had never heard of someone’s being removed in his
   22 years at Norfolk.
          Second, Wheeler relies on the testimony of Preston Hunter, the Nor-
   folk yardmaster on duty during the accident. Hunter too was unaware of
   Wheeler’s accident until this lawsuit was filed. As the yardmaster, Hunter
   controlled the railyard, but he never interacted with Hulcher or directly su-
   pervised its work or crews. He explained that, when a derailment occurs,
   Norfolk’s mechanical department asks for permission to clear the affected
   tracks, after which the mechanical department contacts Hulcher. Hunter
   acknowledged that he could order the mechanical department to stop
   Hulcher from working in an emergency or if he saw something unsafe. But he
   stated, “that’s just something I would never . . . do[,]” because from where
   Hunter was located in the tower, he “really wouldn’t know what Hulcher is
   doing[.]”
                                           II.
          Employment by a railroad is required for a plaintiff to recover under
   FELA. 45 U.S.C. § 51. Whether an injured worker was acting as an employee
   of a railroad at the time of an injury is a question of fact. Lindsey v. Louisville
   & Nashville R.R. Co., 775 F.2d 1322, 1324 (5th Cir. 1985). The district court
   entered summary judgment for Norfolk, holding that no genuine dispute of
   material fact existed on that point and that the record would not support a
   finding that Wheeler was Norfolk’s employee at the time of his accident. On
   appeal, we review that summary judgment de novo.
          In FELA, the words “employee” and “employed” are used in their
   natural sense, so principles of common law govern the issue of employment.
   Kelley v. S. Pac. Co., 419 U.S. 318, 323 (1974). At common law, a person may




                                           5
Case: 20-30693        Document: 00515958270           Page: 6   Date Filed: 07/29/2021




                                       No. 20-30693


   establish his employee status, despite his nominal classification as an inde-
   pendent contractor, under three recognized doctrines. As applied to a rail-
   road, the person could (1) be the railroad’s borrowed servant, (2) serve two
   employers simultaneously, or (3) be a subservant of a company that in turn
   serves the railroad. Id. at 324. Under each of those doctrines, a worker’s em-
   ployment status turns on “whether the railroad has control of the employee
   or the right to control the employee.” Lindsey, 775 F.2d at 1324.
             The railroad need not have full supervisory control, but its supervisory
   role must be significant. Id. The mere reservation of authority to ensure per-
   formance as contemplated by a contract is not sufficient control to turn a
   nominal contractor into an employee. See Sullivan v. Gen. Elec. Co., 226 F.2d
   290, 291 (6th Cir. 1955). The control necessary to establish an employment
   relationship is also more than just the power of “mere suggestion as to details
   or the necessary cooperation, where the work furnished is part of a larger un-
   dertaking.” Kelley, 419 U.S. at 329 (cleaned up). Likewise, “the passing of
   information and the accommodation . . . obviously required in a large and
   necessarily coordinated operation” do not prove sufficient supervisory con-
   trol. Id. at 330 (citation omitted). Rather, to establish an employment rela-
   tionship, the communications between the railroad and the contractor “must
   assume a supervisory character.” Id.
             Under those standards and on the summary-judgment record here,
   Wheeler’s argument that he was Norfolk’s employee fails as a matter of law.
   The undisputed evidence demonstrates that Norfolk did not control the man-
   ner and details of Wheeler’s work, nor did it retain the right to do so. See id.
   at 325.
             First, Norfolk personnel did not, in fact, supervise Wheeler’s work.
   Wheeler identifies no instance in which a Norfolk employee instructed him
   to do something. The only Norfolk employees whom he identifies as being in




                                            6
Case: 20-30693      Document: 00515958270          Page: 7    Date Filed: 07/29/2021




                                    No. 20-30693


   the railyard at the time of his accident—Brown and Hunter—were not even
   aware of the accident until this suit was filed. Cf. Lindsey, 775 F.2d at 1324
   (upholding a finding of employee status based in part on testimony that work-
   ers “received specific orders and instructions from [railroad] employees”).
          Nor does Wheeler identify evidence that Norfolk personnel had the
   right of significant supervisory control over his work. Wheeler points to
   Hunter’s general authority over the railyard and Brown’s authority to tell an-
   yone there to stop working. But those facts do not, alone or in conjunction
   with the other evidence, support a finding of significant supervisory control
   over Wheeler’s rerailment work. This is not a case like Baker v. Texas & Pa-
   cific Railway Co., 359 U.S. 227 (1959). There, the evidence sufficed to raise a
   question for the jury on employee status because a railroad supervisor “exer-
   cised directive control over the details of the job performed by the individual
   workmen, including the precise point where the mixture should be pumped,
   when they should move to the next point, and the consistency of the mix-
   ture.” Id. at 228–29. Here, in contrast, the evidence could show only a re-
   tained authority by Brown and Hunter to order a Hulcher employee to stop
   working at the railyard—a far cry from the directive control described in
   Baker. It falls short of the affirmative control necessary to allow a finding of
   substantial supervisory power. It also stands in contrast with the directive
   control described in Collins v. Union Pacific Railroad Co., 143 Cal. Rptr. 3d
   849, 857–59 (Cal. Ct. App. 2012), on which Wheeler relies. There, the rail-
   road employees would tell a worker “what [they] wanted done and how to do
   it.” Id. at 859 (emphasis added). Here, the record lacks such evidence.
          Second, no evidence shows that Wheeler’s selection for Hulcher’s
   work at the railyard was directed by Norfolk. Wheeler helped service over a
   dozen other Hulcher customers before starting the Norfolk project, and no
   evidence shows that anyone but Hulcher decided when and where Wheeler
   would be assigned. Hulcher retained complete authority over its employees’



                                          7
Case: 20-30693      Document: 00515958270            Page: 8    Date Filed: 07/29/2021




                                      No. 20-30693


   schedules. The Norfolk–Hulcher agreement does not give Norfolk the power
   to hire employees for Hulcher or require any specific Hulcher employee to
   work at Norfolk’s railyard. Hulcher was required to provide a sufficient work-
   force, not a specific workforce. And it is uncontroverted that Hulcher paid
   Wheeler’s wages.
          Wheeler relies on the master agreement’s requirements that Hulcher
   employees pass a background check, follow Norfolk safety rules, and attend
   job briefings and safety meetings. The Sixth Circuit addressed similar argu-
   ments in Campbell v. BNSF Railway Co., 600 F.3d 667 (6th Cir. 2010), hold-
   ing that such requirements are unsurprising in the context of an independent-
   contractor relationship: “[i]t was certainly reasonable for [the railroad] . . . to
   be concerned about workers performing potentially hazardous work on its
   land[,]” id. at 674. That reasoning applies with equal force here.
          Third, the Norfolk–Hulcher agreement disclaims authority by either
   company to terminate or demand the termination of the other company’s
   employees. Norfolk did not have authority to terminate Wheeler from
   Hulcher’s employment. Wheeler argues that Norfolk had authority to ban
   him from the railyard, but he fails to explain why that is any different than the
   authority Norfolk could exercise against a trespasser, especially where
   Hulcher had numerous other customers. It does not support a finding of em-
   ployment by Norfolk. See Robertson v. Yazoo & Miss. Valley R.R. Co., 159 F.2d
   31, 31 n.1, 35 (5th Cir. 1947) (acknowledging a railroad’s power to remove a
   contractor’s employees from its railyard but nonetheless holding that a
   worker failed to raise a fact issue as to his employment by the railroad).
          Fourth, Hulcher was responsible for bringing the necessary equip-
   ment to the railyard. The agreement does give Norfolk authority to designate
   equipment for Hulcher to bring, but Wheeler fails to explain why that step
   goes beyond the cooperation “obviously required in a large and necessarily




                                           8
Case: 20-30693      Document: 00515958270          Page: 9    Date Filed: 07/29/2021




                                    No. 20-30693


   coordinated operation.” See Kelley, 419 U.S. at 330 (citation omitted). The
   ability to designate the equipment that Hulcher will bring allows Norfolk to
   anticipate the cost of each engagement with Hulcher. And the fact that
   Hulcher owned and provided its own specialized equipment for servicing de-
   railments implies that Wheeler was an independent contractor, not Norfolk’s
   employee, in performing that work. Cf. Watts v. Mont. Rail Link, Inc., 975
   P.2d 283, 292–93 (Mont. 1999) (concluding that a contractor’s reliance on a
   railroad for “tools, equipment, and parts[,]” among other factors, estab-
   lished an employment relationship).
          Fifth, although the work was performed at Norfolk’s railyard, that
   seems almost unavoidable when an independent contractor’s line of work is
   cleaning up derailments. As the district court recognized, the place of injury
   alone is insufficient to create an issue of fact as to a worker’s employment by
   a railroad. See Campbell, 600 F.3d at 674, 676 (upholding summary judgment
   in favor of a railroad although a contractor was injured on railroad property).
          Finally, Wheeler gains no ground in arguing that reliance on the Nor-
   folk–Hulcher agreement is barred by § 55 of FELA. Section 55 reads in per-
   tinent part: “Any contract, rule, regulation, or device whatsoever, the pur-
   pose or intent of which shall be to enable any common carrier to exempt itself
   from any liability created by this chapter, shall to that extent be void[.]” 45
   U.S.C. § 55. Wheeler argues that § 55 prevents Norfolk from “escap[ing]
   FELA liability by contracting out its railroad activity to third parties[.]” But
   Wheeler failed to raise this argument in district court, so it is forfeited. See
   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). In any
   event, Wheeler cites no authority applying § 55 to bar a railroad’s argument
   that a contract for services shows that a worker of the service provider was
   not an employee of the railroad. The distinction between an employee and an
   independent contractor underlies and defines the scope of FELA liability; it
   is not an “exempt[ion]” from that liability under that Act. See Robinson v.



                                          9
Case: 20-30693     Document: 00515958270              Page: 10   Date Filed: 07/29/2021




                                     No. 20-30693


   Balt. & Ohio R.R. Co., 237 U.S. 84, 94 (1915) (remarking that Congress, aware
   “that there were . . . persons engaged in various services for other masters”
   on railroads, “did not use any appropriate expression . . . indicat[ing] a pur-
   pose to include such persons . . . under the act”).
                                      *      *    *
          Summary judgment for Norfolk is proper because Wheeler cannot sat-
   isfy the railroad-employee element of his FELA claim. Accordingly, the judg-
   ment of the district court is affirmed.




                                             10